TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00718-CR
NO. 03-05-00719-CR




Tammy Jo Guthrie, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NOS. D-1-DC-05-301097 & D-1-DC-05-301102
HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
On September 15, 2005, Tammy Jo Guthrie was adjudged guilty of credit card abuse
after pleading guilty in cause number D-1-DC-05-301097.  The court imposed a 365-day jail term
as called for in a plea bargain agreement.  On Guthrie’s motion, the court considered her
unadjudicated credit card abuse offense in cause number D-1-DC-05-301102 in assessing
punishment.  See Tex. Pen. Code Ann. § 12.45 (West 2003).  Guthrie filed pro se notices of appeal
in both cause numbers on November 1, 2005.
The notices of appeal were untimely.  Tex. R. App. P. 26.2(a)(1).  In addition, the trial
court has certified that these are plea bargain cases and Guthrie has no right of appeal.  See Tex. R.
App. P. 25.2(a)(2), (d).

The appeals are dismissed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 22, 2005
Do Not Publish